        Case 1:20-cv-01047-DAD-SAB Document 13 Filed 08/06/20 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DANA GRAY,                                       )   Case No.: 1:20-cv-01047-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     A. KHOO, et al.,
                                                      )   FINDINGS AND RECOMMENDATION
15                  Defendants.
                                                      )   RECOMMENDING PLAINTIFF’S MOTIONS
                                                      )   FOR PRELIMINARY INJUNCTION
16                                                    )
                                                      )   [ECF Nos. 3, 9]
17                                                    )
18          Plaintiff Dana Gray is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the instant action on July 29, 2020. On this same date, Plaintiff filed a motion
21   for a preliminary injunction. (ECF No. 3.) On August 3, 2020, Plaintiff filed a second motion for a
22   preliminary injunction which is a verbatim copy of the initial motion. (See ECF Nos. 3, 9.)
23                                                        I.
24
                                                 DISCUSSION
25
            The purpose of a temporary restraining order or a preliminary injunction is to preserve the
26
     status quo if the balance of equities so heavily favors the moving party that justice requires the court to
27
     intervene to secure the positions until the merits of the action are ultimately determined. University of
28

                                                          1
        Case 1:20-cv-01047-DAD-SAB Document 13 Filed 08/06/20 Page 2 of 4



1    Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or

2    temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely

3    to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

4    favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,

5    Inc., 555 U.S. 7, 20 (2008).

6           “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

7    granted unless the movant, by a clear showing, carries the burden of persuasion.”              Mazurek v.

8    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A party

9    seeking a temporary restraining order or preliminary injunction simply cannot prevail when that motion

10   is unsupported by evidence.

11          Federal courts are courts of limited jurisdiction and in considering a request for preliminary

12   injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it an

13   actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

14   Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

15   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

16   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

17   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

18   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

19   means necessary to correct the violation of the Federal right.”

20          Plaintiff seeks a preliminary injunction to allow her to immediately receive “adequate pain

21   management with Gabapentin and Tramadol to permit her to function in her daily activities of living

22   (ADL) such as sleep, daily self-help studies, college work, walking and weight bearing without as much

23   pain as she experiences now.” (ECF Nos. 3 & 9 at 1.)

24          As an initial matter, the Court is required to screen complaints brought by prisoners seeking

25   relief against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

26   1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or

27   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

28   from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. §

                                                          2
        Case 1:20-cv-01047-DAD-SAB Document 13 Filed 08/06/20 Page 3 of 4



1    1915(e)(2)(B)(ii). The Court has not yet screened Plaintiff’s complaint and determined whether there

2    are any cognizable claims in this action. The mere pendency of this action does not provide a basis for

3    the Court to issue an order for the injunctive relief that Plaintiff seeks. No Defendant has yet been

4    served.

5              In addition, Plaintiff has not met the requirements for the injunctive relief he seeks in this

6    motion. Plaintiff argues that she has shown a high likelihood of success on the merits of his claim that

7    Defendants’ conduct constitutes deliberate indifference. Because the Court has not yet screened

8    Plaintiff’s complaint, the Court cannot make a determination of whether Plaintiff is likely to proceed

9    on the merits. Furthermore, no Defendant has yet appeared in this action, and the Court does not have

10   jurisdiction to order injunctive relief which would require directing individuals not before the Court to

11   take action. Zepeda v. United States Immigration & Naturalization Serv., 753 F.2d 719, 727 (9th Cir.

12   1985) (“A federal court may issue an injunction if it has personal jurisdiction over the parties and

13   subject matter jurisdiction over the claim; it may not attempt to determine the rights of persons not

14   before the court.”).

15             Plaintiff further claims she is threatened with irreparable harm, in that her continued pain has

16   disrupted her sleep and daily activities. That Plaintiff disagrees with the course of treatment she

17   received, or still suffers pain in spite of that treatment, is not enough to support Court’s intervention

18   into the prison medical staff’s course of treatment. See Jackson v. MacIntosh, 90 F.3d 330, 332 (9th

19   Cir. 1996) (a mere disagreement over treatment plans is insufficient to invoke section 1983); see also

20   Sandin v. Conner, 515 U.S. 472, 482–83 (1995) (disapproving the involvement of federal courts in the

21   day-to-day-management of prisons)). Suffice it to say, Plaintiff “has not sufficiently demonstrated that

22   he is currently receiving a level of care that would violate constitutional standards such that he is

23   entitled to preliminary injunctive relief.” McSorley v. N. Nevada Corr. Ctr., 225 Fed.Appx. 448, 449

24   (9th Cir. 2007). In any case, Plaintiff, a layman, is not qualified to diagnose herself, dictate the

25   appropriate treatment plan, or predict her long-term prognosis.

26             Plaintiff next argues the balance of hardships tips in favor, as she suffers pain and, the only

27   suffering Defendants will experience if his motion is granted will consist of having a doctor provide

28   adequate medical care for that pain. Plaintiff’s assessment is incorrect. While the prospect of

                                                            3
        Case 1:20-cv-01047-DAD-SAB Document 13 Filed 08/06/20 Page 4 of 4



1    continued suffering tips the balance toward Plaintiff, her relief, if requested, would require the Court

2    to override medical decision-making away from those most qualified to dispense it. Plaintiff

3    essentially asks the Court to substitute its untrained judgment for that of medical personnel trained to

4    treat her non-life threatening ailments. The balance of hardships does not tip far enough in Plaintiff’s

5    favor to demand the Court intervene.

6             Finally, Plaintiff argues the relief sought will serve the public interest because it is always in

7    the public interest for prison officials to obey the law. That assumes the Defendants are disregarding

8    law. There is no basis for such an assumption here.

9             Based on the foregoing, Plaintiff’s motion for a preliminary injunction should be denied.

10                                                         II.

11                                             RECOMMENDATION

12            Accordingly, IT IS HEREBY ORDERED that a Fresno District Judge be randomly assigned to

13   this action.

14            Further, IT IS HEREBY RECOMMENDED that Plaintiff’s motion for a court order to provide

15   immediate pain management with Gabapentin and Tramadol (ECF Nos. 3, 9, be denied.

16            This Findings and Recommendation will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

18   days after being served with this Findings and Recommendation, Plaintiff may file written objections

19   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

20   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may result

21   in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

22   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
24   IT IS SO ORDERED.
25
     Dated:     August 6, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                            4
